Case 1:21-cv-00309-ELH Document 33-2 Filed 08/23/21 Page 1 of 12

Electronic Articles of Organization L210000
F FILED 8:
ey pes OF Februar
Florida Limited Liability Company Sec. Of!
vherring
Article I

The name of the Limited Liability Company is:
EASTPORT PARTNERS LLC

Article I
The street address of the principal office of the Limited Liability Company is:

121 CYPRESS WAY
ELLENTON, FL. US 34222

The mailing address of the Limited Liability Company is:

121 CYPRESS WAY
ELLENTON, FL. US 34222

Article II
The name and Florida street address of the registered agent is:

NORTHWEST REGISTERED AGENT
7901 4TH STN

SUITE 300

ST. PETERSBURG, FL. 33702

Having been named as registered agent and to accept service of process for the above stated limited
liability company at the place designated in this certificate, I hereby accept the appointment as registered
agent and agree to act in this capacity. I further agree to comply with the provisions of all statutes
relating to the proper and complete performance of my duties, and I am familiar with and accept the
obligations of my position as registered agent.

Registered Agent Signature. TOM GLOVER
Case 1:21-cv-00309-ELH Document 33-2 Filed 08/23/21 Page 2 of 12

Article IV 210000
. . FILED 8:
The name and address of person(s) authorized to manage LLC: Februar
Title: CEO eee. Of:
JESSE D WILLIAMS vherring
121 CYPRESS WAY
ELLENTON, FL. 34222 US
Article V
The effective date for this Limited Liability Company shall be:

02/12/2021
Signature of member or an authorized representative
Electronic Signature: JESSE D WILLIAMS

I am the member or authorized representative submitting these Articles of Organization and affirm that the
facts stated herein are true. I am aware that false information submitted in a document to the Department
of State constitutes a third degree felony as provided for in s.817.155, F.S. I understand the requirement to
file an annual report between January Ist and May Ist in the calendar year following formation of the LLC
and every year thereafter to maintain "active" status.
Case 1:21-cv-00309-ELH Document 33-2 Filed 08/23/21 Page 3 of 12

EXHIBIT 15
urecrevel Vetall by Entity Name

Case 1:21-cv-00309-ELH Document 33-2 Filed 08/23/21 Page 4 of 12°" °F CORPORATIONS

\
<p
Deyigiont of

ii) z,0Fg © JORPORATIONS
a if Phaarisdes website

Department of State / Division of Corporations / Search Records / Search by Entity Name /

 

 

 

Detail by Entity Name
Florida Profit Corporation
ODDSHAWK INC.

Filing Information

Document Number P20000065482
FEI/EIN Number XX-XXXXXXX
Date Filed 08/18/2020
Effective Date 08/18/2020
State FL

Status ACTIVE

Principal Address

121 CYPRESS WAY
ELLENTON, FL 34222

Changed: 12/28/2020
Mailing Address
7901 4TH STN

SUITE 300
ST PETERSBURG, FL 33702

Registered Agent Name & Address
NORTHWEST REGISTERED AGENT LLC
7901 4TH STN

SUITE 300
ST. PETERSBURG, FL, FL 33702

Officer/Director Detail

Name & Address

 

Title CEO

Williams, Jesse D
121 Cypress Way
Ellenton, FL 34222

Annual Reports

Report Year Filed Date
2021 01/18/2021

 

 

search.sunbiz.org/Inquiry/CorporationSearch/SearchResultDetail?inquirytype=EntityName&directionType=Initial&searchNameOrder=ODDSHAWK ww» 1/2
vwecrevuel vetall py Enuty Name
Document Images

Case 1:21-cv-00309-ELH Document 33-2 Filed 08/23/21 Page 5 of 12

 

01/18/2021 -- ANNUAL REPORT View image in PDF format |
08/18/2020 -- Domestic Profit View image in PDF format

 

 

search.sunbiz.org/Inquiry/CorporationSearch/SearchResultDetail?inquirytype=EntityName&direction Type=Initial&searchNameOrder=ODDSHAWK ... 2/2
2021 FLORIDA PROFIT CORPORATI AL REPOR . Al E
OCUMENT# SRY UUSOY-ELH Documents “CV: : OCUTENTS3-2 Filed 08/23/21 Page a
DOCUMENT# Sioodbeaen nn 621

: Secretary of State

Entity Name: ODDSHAWK INC.

" 1998888763CC
Current Principal Place of Business:
121 CYPRESS WAY
ELLENTON, FL 34222
Current Mailing Address:
7901 4TH STN
SUITE 300
ST PETERSBURG, FL 33702 US
FEI Number: XX-XXXXXXX Certificate of Status Desired: No

Name and Address of Current Registered Agent:

NORTHWEST REGISTERED AGENT LLC
7901 4TH STN

SUITE 300

ST. PETERSBURG, FL, FL 33702 US

The above named entity submits this statement for the purpose of changing its registered office or registered agent, or both, in the State of Florida.

SIGNATURE:

 

Electronic Signature of Registered Agent Date

Officer/Director Detail :

Title CEO
Name WILLIAMS, JESSE D
Address 121 CYPRESS WAY

City-State-Zip: ELLENTON FL 34222

| hereby certify that the information indicated on this report or supplemental report is true and accurate and that my electronic signature shall have the same legal effect as if made under
oath; that | am an officer or director of the corporation or the receiver or trustee empowered to execute this report as required by Chapter 607, Florida Statutes; and that my name appears

above, or on an attachment with all other like empowered.

SIGNATURE: JESSE DAVID WILLIAMS CEO 01/18/2021

 

Electronic Signature of Signing Officer/Director Detail Date
Case 1:21-cv-00309-ELH Document 33-2 Filed 08/23/21 Page 7 of 12

Electronic Articles of Incorporation
For

ODDSHAWK INC.

The undersigned incorporator, for the purpose of forming a Florida

P20000065482
FILED

August 18, 2020

Sec. Of State
dlokeefe

profit corporation, hereby adopts the following Articles of Incorporation:

Article I

The name of the corporation is:
ODDSHAWK INC.

Article II
The principal place of business address:

11222 COX PLACE
NANJEMOY, MD. 20662

The mailing address of the corporation is:

7901 4TH ST N
SUITE 300
ST PETERSBURG, FL. 33702

Article III

The purpose for which this corporation is organized is:
ANY AND ALL LAWFUL BUSINESS.

Article IV

The number of shares the corporation is authorized to issue is:
100,000

Article V

The name and Florida street address of the registered agent is:

NORTHWEST REGISTERED AGENT LLC
7901 4TH STN

SUITE 300

ST. PETERSBURG, FL, FL. 33702

I certify that I am familiar with and accept the responsibilities of
registered agent.

Registered Agent Signature: TOM GLOVER
Case 1:21-cv-00309-ELH Document 33-2 Filed 08/23/21 Page 8 of 12

P20000065482
augue t 18, 2020
‘i ugus 7
Article VI See. Of State
The name and address of the incorporator is: dlokeefe
JESSE WILLIAMS
11222 COX PL

NANJEMOY, MD 20662

Electronic Signature of Incorporator: JESSE D WILLIAMS

I am the incorporator submitting these Articles of Incorporation and affirm that the facts stated herein are
true. I am aware that false information submitted in a document to the Department of State constitutes a
third degree felony as provided for in s.817.155, F.S. I understand the requirement to file an annual report
between January Ist and May Ist in the calendar year following formation of this corporation and every
year thereafter to maintain "active" status.

Article VII

The initial officer(s) and/or director(s) of the corporation is/are:

Title: CEO

JESSE D WILLIAMS

11222 COX PLACE
NANJEMOY, MD. 20662 US

Title: COO

WILLIAM BULLOCK
1300 SAWBRIDGE WAY
RESTON, VA. 20194 US

Article VIII
The effective date for this corporation shall be:

08/18/2020
Case 1:21-cv-00309-ELH Document 33-2 Filed 08/23/21 Page 9 of 12

EXHIBIT 16
Case 1:21-cv-00309-ELH Document 33-2 Filed 08/23/21 Page 10 of 12

11 November 2020

Honorable Michael W. Reed

Judge, Court of Special Appeals

Chair, Commission on Judicial Disabilities
P.O. Box 340

Linthicum Heights, MD 21090-0340

Re: Michael White, Judge of the Orphans Court of St. Mary’s County
Dear Judge Reed and Commission Members:

I represent Honorable Michael R. White, Chief Judge of the Orphan’s Court for St. Mary’s
County, Maryland. This letter is our effort to explain a disagreement that could become public, or
become the genesis of a complaint to the Commission on Judicial Disabilities. To Judge White’s
knowledge, there is no publicity about this matter at this time and no complaint has been made to
the Commission.

Background

Judge Michael White is part owner of a formerly successful small family business with his
brother Daniel White and his brother John White. The name of the business is Compass Marketing,
Inc. It is incorporated in the State of Virginia. Its principal place of business is Maryland. Judge
White owns 150 shares of issued stock, representing a 25% interest in the business.

A dispute has arisen between the brothers / owners of the business. On their part, Michael
White and Daniel White (who together own 50% of the business) believe that John White (who
owns 50% of the business) has engaged in unethical and unlawful business practices. Michael
White and Daniel White have filed suit in Virginia petitioning the Circuit Court for Arlington
County to appoint a receiver and to dissolve the corporation. A copy of the suit is appended as
Exhibit A. A copy of the Affidavit of Michael White is appended hereto as Exhibit B.

John White, in an obvious effort to throw focus on others for his own misconduct, reported
lawful activities of Michael White as well as false accusations about Michael White to the
Maryland State Police. John White alleged Michael White committed crimes. A thorough
investigation by the Maryland State Police, with a review by the Office of the State’s Attorney for

 
Case 1:21-cv-00309-ELH Document 33-2 Filed 08/23/21 Page 11 of 12

Anne Arundel County, found no misconduct by Michael White. A copy of the Maryland State
Police investigation, obtained by PIA request, is appended hereto as Exhibit C.

Recently, the problems of John White’s false and egregious claims have been aggravated
by attorney Stephen Stern. First recall that Compass Marketing, Inc. is owned by three brothers:
Michael White, Daniel White and John White. Michael White and Daniel White each own 25% of
the company and together contest the actions of John White, who owns the other 50% of the
company. Attomey Stephen Stern purports to represent Compass Marketing, Inc., though without
the consent of either Michael White or Daniel White. Moreover, as counsel to Compass Marketing,
Inc., attorney Stephen Stern has acted in favor of John White’s interest and opposed the interests
of Michael White and Daniel White. Most recently, attorney Stephen Stem has essentially sought
to intimidate Michael White through a thinly veiled implied threat of extortion.

Specifically, Stephen Stern, Esq., obtained and improperly distributed Judge White’s IRS
form W-2 for Federal Tax Years 2014 to 2019, appended as Exhibit D. He then obtained Judge
White’s Maryland Judiciary Statement of Financial Interest forms for the same years, appended as
Exhibit E. Mr. Stem then sent Mr. White’s civil attorneys an email, appended hereto as Exhibit
F. In the email, Mr. Stern offers to settle with Daniel White but not with Michael White, alleging
“substantial credibility issues and exposure to liability.” As the only forms referenced are Judge
White’s W-2 form and Judge White’s financial disclosure forms, it is clear that the reference is an
allegation of misrepresentation by Michael White.

As you consider this matter, please know that Compass Marketing, Inc. is a S Corporation.
Because the corporation is a closely held S corporation with pass-through income and tax
liabilities, the corporation issues a form W2 to each of the owners. The form W-2 represents wages
and profit (or loss).

L ly Relev

Maryland Judiciary Statement of Financial Interests, Schedule E requires the Judge to list
his “Offices, Directorships and Salaried Employment Held During Reporting Period Together with
Compensation, Including Fees Earned During the Reporting Period.” Michael White reported that
the business entity was Compass Marketing, Inc. He accurately reported that he is a part owner, a
member of the Board of Directors, and Vice-President of Operations.

Michael White also reported that his total compensation received from the business entity,
Compass Marketing, Inc. “for each such office, directorship or salaried employment” was his
salary, which by way of example was $57,000.00 in 2019. This is true; Michael White was paid
$57.000 in salary by Compass Marketing, Inc. The instructions to Schedule E give examples of
compensation to be for “services performed.” As Michael White performed one distinct set of
services for Compass Marketing, Inc. and received a discrete salary, Michael White understood —
and still understands ~ this is what he is to report on this form. Michael White receives no other

 
 

 

Case 1:21-cv-00309-ELH Document 33-2 Filed 08/23/21 Page 12 of 12

compensation for services performed for Compass Marketing, Inc. Michael White does not
receive a car, or living expenses, paid for by the company.

As anyone remotely familiar with business would understand, Michael White’s share of
business profits, business taxes, and business expenses are bigger numbers than Michael White’s
compensation. (Michael White’s salary is just one of many business expenses of Compass
Marketing, Inc., and the company obviously makes more money than the salary paid to Michael
White.) Other than salary income, money earned or lost by the company and passed through to
an owner — such as a profit by the company -- is a discretionary disclosure under Section I. Michael
White did not disclose this on his Financial Disclosure Form but — obviously— disclosed this to
the State of Maryland because he filed his W2 each year with his Maryland income tax return.

Conclusion

Michael White complied with the instructions and questions put to him in good faith, and
to the best of his ability. The Commission on Judicial Disabilities will notice that compared to
other Forms, the instructions to Schedule E are scant, and seemingly refer the judicial officer to
compensation in the form of salary (or salary-like fringe benefits). That is what Michael White
disclosed each year. Rather than react to protracted extortion from a lawyer threatening him, or
even taking any action when the veiled threat of extortion exposes Judge White to a future claim
of cover-up, Judge White brings this entire matter to the attention of the Maryland Judicial
Disabilities Commission.

Thank you in advance for your attention to this matter.

Very truly yours,

 

Clarke F. Ahlers, Esquire

Enc.: Exhibits A-F
